Loan Agreement relating to a $34,000,000 facility to finance four MR Product Tankers DatedNovember 2007 Agawam Shipping Corp. and Aquidneck Shipping Corp. and Anawan Shipping Corp. and Isabelle Shipholdings Corp. and Boss Tankers Ltd. (as joint and several Borrowers) Bank of Scotland plc (as Lender) Bank of Scotland plc (as Swap Bank) Contents 1Definitions and interpretation[INSERT PAGE NUMBER] 1.1Definitions[INSERT PAGE NUMBER] 1.2Interpretation[INSERT PAGE NUMBER] 2Facility[INSERT PAGE NUMBER] 3Drawdown[INSERT PAGE NUMBER] 3.1Request for Advance[INSERT PAGE NUMBER] 3.2Availability[INSERT PAGE NUMBER] 3.3Drawdown Notice irrevocable[INSERT PAGE NUMBER] 3.4Disbursement of Advance[INSERT PAGE NUMBER] 3.5Disbursement of Advance to third party[INSERT PAGE NUMBER] 4Interest[INSERT PAGE NUMBER] 4.1Payment of normal interest[INSERT PAGE NUMBER] 4.2Normal rate of interest[INSERT PAGE NUMBER] 4.3Payment of accrued interest[INSERT PAGE NUMBER] 4.4Notification of market disruption[INSERT PAGE NUMBER] 4.5Suspension of drawdown.[INSERT PAGE NUMBER] 4.6Negotiation of alternative rate of interest[INSERT PAGE NUMBER] 4.7Application of agreed alternative rate of interest[INSERT PAGE NUMBER] 4.8Alternative rate of interest in absence of agreement[INSERT PAGE NUMBER] 4.9Notice of prepayment[INSERT PAGE NUMBER] 4.10Prepayment[INSERT PAGE NUMBER] 4.11Application of prepayment[INSERT PAGE NUMBER] 5Interest Periods[INSERT PAGE NUMBER] 5.1Commencement of Interest Periods[INSERT PAGE NUMBER] 5.2Duration of normal Interest Periods[INSERT PAGE NUMBER] 5.3Duration of Interest Periods for repayment instalments[INSERT PAGE NUMBER] 5.4Duration of Interest Periods during the relevant Availability Period[INSERT PAGE NUMBER] 5.5Non-availability of matching deposits for Interest Period selected[INSERT PAGE NUMBER] 6Default interest[INSERT PAGE NUMBER] 6.1Payment of default interest on overdue amounts[INSERT PAGE NUMBER] 6.2Default rate of interest[INSERT PAGE NUMBER] 6.3Calculation of default rate of interest[INSERT PAGE NUMBER] 6.4Notification of interest periods and default rates[INSERT PAGE NUMBER] 6.5Payment of accrued default interest[INSERT PAGE NUMBER] 6.6Compounding of default interest[INSERT PAGE NUMBER] 6.7Application to Master Agreements[INSERT PAGE NUMBER] 7Repayment and prepayment[INSERT PAGE NUMBER] 7.1Amount of repayment instalments[INSERT PAGE NUMBER] 7.2Repayment Dates[INSERT PAGE NUMBER] 7.3Final Repayment Date[INSERT PAGE NUMBER] 7.4Voluntary prepayment[INSERT PAGE NUMBER] 7.5Conditions for voluntary prepayment[INSERT PAGE NUMBER] 7.6Effect of notice of prepayment[INSERT PAGE NUMBER] 7.7Mandatory prepayment[INSERT PAGE NUMBER] 7.8Amounts payable on prepayment[INSERT PAGE NUMBER] 7.9Application of partial prepayment[INSERT PAGE NUMBER] 7.10No reborrowing[INSERT PAGE NUMBER] 7.11Unwinding of Designated Transactions[INSERT PAGE NUMBER] 8Conditions precedent[INSERT PAGE NUMBER] 8.1Documents, fees and no default[INSERT PAGE NUMBER] 8.2Waivers of conditions precedent[INSERT PAGE NUMBER] 9Representations and warranties[INSERT PAGE NUMBER] 9.1General[INSERT PAGE NUMBER] 9.2Status[INSERT PAGE NUMBER] 9.3Share capital and ownership[INSERT PAGE NUMBER] 9.4Corporate power[INSERT PAGE NUMBER] 9.5Consents in force[INSERT PAGE NUMBER] 9.6Legal validity; effective Security Interests[INSERT PAGE NUMBER] 9.7No third party Security Interests[INSERT PAGE NUMBER] 9.8No conflicts[INSERT PAGE NUMBER] 9.9No withholding taxes[INSERT PAGE NUMBER] 9.10No default[INSERT PAGE NUMBER] 9.11Information[INSERT PAGE NUMBER] 9.12No litigation[INSERT PAGE NUMBER] 9.13Compliance with certain undertakings[INSERT PAGE NUMBER] 9.14Taxes paid[INSERT PAGE NUMBER] 9.15ISM Code and ISPS Code compliance[INSERT PAGE NUMBER] 9.16No filing or stamp taxes[INSERT PAGE NUMBER] 9.17Own account[INSERT PAGE NUMBER] 9.18Pari passu ranking[INSERT PAGE NUMBER] 9.19No sovereign immunity[INSERT PAGE NUMBER] 10General undertakings[INSERT PAGE NUMBER] 10.1General[INSERT PAGE NUMBER] 10.2Title; negative pledge[INSERT PAGE NUMBER] 10.3No disposal of assets[INSERT PAGE NUMBER] 10.4No other liabilities or obligations to be incurred[INSERT PAGE NUMBER] 10.5Information provided to be accurate[INSERT PAGE NUMBER] 10.6Provision of financial statements and other information[INSERT PAGE NUMBER] 10.7Form of financial statements[INSERT PAGE NUMBER] 10.8Shareholder and creditor notices[INSERT PAGE NUMBER] 10.9Consents[INSERT PAGE NUMBER] 10.10Maintenance of Security Interests[INSERT PAGE NUMBER] 10.11Notification of litigation[INSERT PAGE NUMBER] 10.12No amendment to Master Agreements[INSERT PAGE NUMBER] 10.13Principal place of business[INSERT PAGE NUMBER] 10.14Confirmation of no default[INSERT PAGE NUMBER] 10.15Notification of default[INSERT PAGE NUMBER] 10.16Provision of further information[INSERT PAGE NUMBER] 10.17Due diligence[INSERT PAGE NUMBER] 11Corporate undertakings[INSERT PAGE NUMBER] 11.1General[INSERT PAGE NUMBER] 11.2Maintenance of status[INSERT PAGE NUMBER] 11.3Negative undertakings[INSERT PAGE NUMBER] 12Insurance[INSERT PAGE NUMBER] 12.1General[INSERT PAGE NUMBER] 12.2Maintenance of obligatory insurances[INSERT PAGE NUMBER] 12.3Terms of obligatory insurances[INSERT PAGE NUMBER] 12.4Further protections for the Lender[INSERT PAGE NUMBER] 12.5Renewal of obligatory insurances[INSERT PAGE NUMBER] 12.6Copies of policies; letters of undertaking[INSERT PAGE NUMBER] 12.7Copies of certificates of entry[INSERT PAGE NUMBER] 12.8Deposit of original policies[INSERT PAGE NUMBER] 12.9Payment of premiums[INSERT PAGE NUMBER] 12.10Guarantees[INSERT PAGE NUMBER] 12.11Compliance with terms of insurances[INSERT PAGE NUMBER] 12.12Alteration to terms of insurances[INSERT PAGE NUMBER] 12.13Settlement of claims[INSERT PAGE NUMBER] 12.14Provision of copies of communications[INSERT PAGE NUMBER] 12.15Provision of information[INSERT PAGE NUMBER] 12.16Mortgagee's interest, additional perils[INSERT PAGE NUMBER] 13Ship covenants[INSERT PAGE NUMBER] 13.1General[INSERT PAGE NUMBER] 13.2Ship's name and registration[INSERT PAGE NUMBER] 13.3Repair and classification[INSERT PAGE NUMBER] 13.4Modification[INSERT PAGE NUMBER] 13.5Removal of parts[INSERT PAGE NUMBER] 13.6Surveys[INSERT PAGE NUMBER] 13.7Inspection[INSERT PAGE NUMBER] 13.8Prevention of and release from arrest[INSERT PAGE NUMBER] 13.9Compliance with laws etc.[INSERT PAGE NUMBER] 13.10Provision of information[INSERT PAGE NUMBER] 13.11Notification of certain events[INSERT PAGE NUMBER] 13.12Restrictions on chartering, appointment of managers etc.[INSERT PAGE NUMBER] 13.13Notice of Mortgage[INSERT PAGE NUMBER] 13.14Sharing of Earnings[INSERT PAGE NUMBER] 14Security cover[INSERT PAGE NUMBER] 14.1Minimum required security cover[INSERT PAGE NUMBER] 14.2Provision of additional security; prepayment[INSERT PAGE NUMBER] 14.3Value of additional vessel security[INSERT PAGE NUMBER] 14.4Valuations binding[INSERT PAGE NUMBER] 14.5Provision of information[INSERT PAGE NUMBER] 14.6Payment of valuation expenses[INSERT PAGE NUMBER] 14.7Application of prepayment[INSERT PAGE NUMBER] 15Payments and calculations[INSERT PAGE NUMBER] 15.1Currency and method of payments[INSERT PAGE NUMBER] 15.2Payment on non-Business Day[INSERT PAGE NUMBER] 15.3Basis for calculation of periodic payments[INSERT PAGE NUMBER] 15.4Lender accounts[INSERT PAGE NUMBER] 15.5Accounts prima facie evidence[INSERT PAGE NUMBER] 15.6Source of funds[INSERT PAGE NUMBER] 16Application of receipts[INSERT PAGE NUMBER] 16.1Normal order of application[INSERT PAGE NUMBER] 16.2Variation of order of application[INSERT PAGE NUMBER] 16.3Notice of variation of order of application[INSERT PAGE NUMBER] 16.4Appropriation rights overridden[INSERT PAGE NUMBER] 17Application of Earnings[INSERT PAGE NUMBER] 17.1Payment of Earnings[INSERT PAGE NUMBER] 17.2Location of accounts[INSERT PAGE NUMBER] 17.3Debits for expenses etc.[INSERT PAGE NUMBER] 18Events of Default[INSERT PAGE NUMBER] 18.1Events of Default[INSERT PAGE NUMBER] 18.2Actions following an Event of Default[INSERT PAGE NUMBER] 18.3Termination of Commitment[INSERT PAGE NUMBER] 18.4Acceleration of the Advances[INSERT PAGE NUMBER] 18.5Multiple notices; action without notice[INSERT PAGE NUMBER] 18.6Exclusion of Lender/Swap Bank liability[INSERT PAGE NUMBER] 18.7[Intentionally left blank][INSERT PAGE NUMBER] 18.8Interpretation[INSERT PAGE NUMBER] 19Fees and expenses[INSERT PAGE NUMBER] 19.1Arrangement and commitment fees[INSERT PAGE NUMBER] 19.2Prepayment fee[INSERT PAGE NUMBER] 19.3Costs of negotiation, preparation etc.[INSERT PAGE NUMBER] 19.4Costs of variations, amendments, enforcement etc.[INSERT PAGE NUMBER] 19.5Certification of amounts[INSERT PAGE NUMBER] 20Indemnities[INSERT PAGE NUMBER] 20.1Indemnities regarding borrowing and repayment of the Advances[INSERT PAGE NUMBER] 20.2Breakage costs[INSERT PAGE NUMBER] 20.3Miscellaneous indemnities[INSERT PAGE NUMBER] 20.4Currency indemnity[INSERT PAGE NUMBER] 20.5Application to Master Agreements[INSERT PAGE NUMBER] 20.6Certification of amounts[INSERT PAGE NUMBER] 21No set-off or Tax Deduction; value added tax[INSERT PAGE NUMBER] 21.1Definitions[INSERT PAGE NUMBER] 21.2No set-off and counterclaim[INSERT PAGE NUMBER] 21.3Tax gross-up[INSERT PAGE NUMBER] 21.4Tax indemnity[INSERT PAGE NUMBER] 21.5Tax Credit[INSERT PAGE NUMBER] 21.6Stamp taxes[INSERT PAGE NUMBER] 21.7Value added tax[INSERT PAGE NUMBER] 22Illegality, etc.[INSERT PAGE NUMBER] 22.1Illegality[INSERT PAGE NUMBER] 22.2Notification and effect of illegality[INSERT PAGE NUMBER] 22.3Mitigation[INSERT PAGE NUMBER] 23Increased costs[INSERT PAGE NUMBER] 23.1Definitions[INSERT PAGE NUMBER] 23.2Increased Costs[INSERT PAGE NUMBER] 23.3Optional prepayment[INSERT PAGE NUMBER] 24Set-off[INSERT PAGE NUMBER] 24.1Application of credit balances[INSERT PAGE NUMBER] 24.2Existing rights unaffected[INSERT PAGE NUMBER] 24.3No Security Interest[INSERT PAGE NUMBER] 25Transfers and changes in lending office[INSERT PAGE NUMBER] 25.1Transfer by Borrowers[INSERT PAGE NUMBER] 25.2Assignment by Lender[INSERT PAGE NUMBER] 25.3Rights of assignee[INSERT PAGE NUMBER] 25.4Sub-participation; subrogation assignment[INSERT PAGE NUMBER] 25.5Disclosure of information[INSERT PAGE NUMBER] 25.6Change of lending office[INSERT PAGE NUMBER] 26Variations and waivers[INSERT PAGE NUMBER] 26.1Variations, waivers etc. by Lender[INSERT PAGE NUMBER] 26.2Exclusion of other or implied variations[INSERT PAGE NUMBER] 27Notices[INSERT PAGE NUMBER] 27.1Method and delivery[INSERT PAGE NUMBER] 27.2Addresses[INSERT PAGE NUMBER] 27.3Receipt[INSERT PAGE NUMBER] 27.4Electronic communication[INSERT PAGE NUMBER] 27.5Service Documents[INSERT PAGE NUMBER] 27.6Valid notices[INSERT PAGE NUMBER] 28Joint and several liability[INSERT PAGE NUMBER] 28.1General[INSERT PAGE NUMBER] 28.2No impairment of Borrower's obligations[INSERT PAGE NUMBER] 28.3Principal debtors[INSERT PAGE NUMBER] 28.4Subordination[INSERT PAGE NUMBER] 28.5Borrower's required action[INSERT PAGE NUMBER] 29Relationship between the Lender and the Swap Bank[INSERT PAGE NUMBER] 30Supplemental[INSERT PAGE NUMBER] 30.1Rights cumulative, non-exclusive[INSERT PAGE NUMBER] 30.2Invalidity[INSERT PAGE NUMBER] 30.3Counterparts[INSERT PAGE NUMBER] 30.4Third party rights[INSERT PAGE NUMBER] 31Governing law[INSERT PAGE NUMBER] 32Jurisdiction[INSERT PAGE NUMBER] 32.1Jurisdiction of the English courts[INSERT PAGE NUMBER] 32.2Proceedings in other jurisdictions[INSERT PAGE NUMBER] 32.3Waiver of objections[INSERT PAGE NUMBER] 33Service of process[INSERT PAGE NUMBER] 33.1Address for service[INSERT PAGE NUMBER] 33.2Agreed method of service[INSERT PAGE NUMBER] Schedule1 - Drawdown Notice[INSERT PAGE NUMBER] Schedule2 - Condition precedent documents[INSERT PAGE NUMBER] Schedule3 – Mandatory Cost formula[INSERT PAGE NUMBER] Schedule4 - Designation notice[INSERT PAGE NUMBER] Appendix A - Form of Mortgage Appendix B – Form of Deed of Covenant Appendix C - Form of General Assignment Appendix D - Form of Accounts Security Deed Appendix E - Form of Guarantee Appendix F – Form of Master Agreement Assignment EAN/RAR/75003./7971585.03Page Loan Agreement Dated Between (1) Agawam Shipping Corp.; (2) Aquidneck Shipping Corp.; (3) Anawan Shipping Corp.; (4) Isabelle Shipholdings Corp.; (5) Boss Tankers Ltd.; as joint and several Borrowers (as that term is defined below); (6) Bank of Scotland plc as the Lender (as that term is defined below); and (7) Bank of Scotland plc as the Swap Bank (as that term is defined below). Background A The Lender has agreed to make available to the Borrowers a facility of up to $34,000,000 in respect of (a) the refinancing of the Existing Loan, and (b) the financing of the product tanker type vessel named "Pequod". Each Ship is the subject of a conversion project which will convert each Ship from a single hull status to a fully IMO compliant double hull status. B The Swap Bank has agreed to enter into interest rate swap transactions with the Borrowers from time to time to hedge the Borrowers' exposure under this Agreement to interest rate fluctuations. C The Lender and the Swap Bank have agreed to share pari passu in the security to be granted to the Lender pursuant to this Agreement. It is agreed 1 Definitions and interpretation 1.1 Definitions Subject to Clause1.2, in this Agreement the following definitions apply. Accounts Security Deed means a deed creating security in respect of the Earnings Accounts in the form set out in Appendix D. Advance means each of the: (a) Anawan Advance; (b) Agawam Advance; (c) Aquidneck Advance; and (d) Pequod Advance. Agawam Advance means an amount which shall not exceed $8,500,000 and the principal amount outstanding in respect thereof from time to time. Anawan Advance means an amount which shall not exceed $8,500,000 and the principal amount outstanding in respect thereof from time to time. Approved Manager means, in relation to a Ship, B + H Management Limited whoseregistered office is at 3rd Floor, Par la Ville Place, 14 Par la Ville Road, Hamilton, HM08, Bermuda or any other company which the Lender may approve from time to time as the technical and commercial manager of the Ship. Aquidneck Advance means an amount which shall not exceed $8,500,000 and the principal amount outstanding in respect thereof from time to time. Approved Panel Broker means any shipbroking firm nominated by the Borrowers and acceptable to the Lender from amongst R.S Platou Shipbrokers A.S., Fearnleys AS, Clarksons, Arrow Chartering UK Ltd., Bassoe Shipbrokers AS, Braemar Seascope Valuations Ltd., London, Lorentzen & Stemoco AS, Oslo, Compass Maritime ServicesLLC, NY (or any other independent sale and purchase shipbroker of repute as may be nominated by the Borrowers and acceptable to the Lender in its absolute discretion). Authorised Officer has the meaning given to it in paragraph 3 of Part A of Schedule2. Availability Period means: (a) in respect of the Anawan Advance the period commencing on the date of this Agreement and ending on: (i) 1 December 2007 (or such later date as the Lender may agree with the Borrowers); or (ii) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated. (b) in respect of the Agawan Advance the period commencing on the date of this Agreement and ending on: (i) 1 December 2007 (or such later date as the Lender may agree with the Borrowers); or (ii) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated. (c) in respect of the Aquidneck Advance the period commencing on the date of this Agreement and ending on: (i) 1 March 2008 (or such later date as the Lender may agree with the Borrowers); or (ii) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated. (d) in respect of the Pequod Advance the period commencing on the date of this Agreement and ending on: (i) 1 December 2007 (or such later date as the Lender may agree with the Borrowers); or (ii) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated. Borrowers means each of: (a) the Ship Owning Borrowers; and (b) Boss Tankers Ltd., a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda. Business Day means a day (other than a Saturday or Sunday) on which banks are open for general business in Edinburgh, London and, in respect of a day on which a payment is required to be made under a Finance Document, in New York City. Confirmation and Early Termination Date, in relation to any continuing Designated Transaction, have the meanings given in the Master Agreement. Commitment means $34,000,000 as that amount may be reduced, cancelled or terminated in accordance with this Agreement. Contractual Currency has the meaning given in Clause20.4. Deed of Accession means the deed of accession and amendment to be entered into between the Borrowers and the Swap Bank pursuant to which (a) Isabelle Shipholdings Corp. shall accede to the Master Agreement and (b) the Borrowers shall make certain amendments to the Master Agreement. Deed of Covenant means, in relation to a Ship, a deed of covenant collateral to the Mortgage on the Ship in the form set out in Appendix B. Designated Transaction means a transaction which fulfils the following requirements: (a) it is entered into by the Borrowers pursuant to a Master Agreement with the Swap Bank; (b) its purpose is the hedging of the Borrowers' exposure under this Agreement to fluctuations in LIBOR arising from the funding of the Advances (or any part thereof) for a period expiring no later than the final Repayment Date relating to the last Advance to be repaid; and (c) it is designated by the Borrowers, by delivery by the Borrowers to the Swap Bank and the Lender of a notice of designation, as a Designated Transaction for the purposes of the Finance Documents, in the form set out in Schedule 4. Dollars and $ means the lawful currency for the time being of the United States of America. Drawdown Date means, in relation to an Advance, the date requested by the Borrowers for the Advance to be made, or (as the context requires) the date on which the Advance is actually made. Drawdown Notice means a notice in the form set out in Schedule1 (or in any other form which the Lender approves or reasonably requires). Earnings means, in relation to a Ship, all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Ship Owning Borrower owning the Ship and which arise out of the use or operation of the Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the Ship Owning Borrower owning the Ship in the event of requisition of the Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and (c) if and whenever the Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to the Ship. Earnings Account means: (a) in relation to a Ship, an account in the name of the Ship Owning Borrower owning the Ship and held with the Lender and designated as follows: (i) "Agawam Shipping Corp. Earnings Account" with account number 39452USD01; (ii) "Aquidneck Shipping Corp. Earnings Account" with account number 39452USD02; (iii) "Anawan Shipping Corp. Earnings Account" with account number 39452USD03; (iv) "Isabelle Shipholdings Corp. Earnings Account" with account number 39452USD05; (b) account number 39452USD04 in the name of Boss Tankers Ltd., and held with the Lender and designated "Boss Tankers Ltd. Earnings Account" into which any monies held in the Ship Owning Borrower accounts shall be transferred, or any other account (with that or another office of the Lender or with a bank or financial institution other than the Lender) which is designated by the Lender as the Earnings Account in relation to the Ship for the purposes of this Agreement. Environmental Claim means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and claim means a claim for damages, compensation, fines, penalties or any other payment of any kind, whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset. Environmental Incident means: (a) any release of Environmentally Sensitive Material from a Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than a Ship and which involves a collision between a Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which a Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or a Ship and/or any Ship Owning Borrower and/or any operator or manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from a Ship and in connection with which a Ship is actually or potentially liable to be arrested and/or where any Ship Owning Borrower and/or any operator or manager of a Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action. Environmental Law means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material. Environmentally Sensitive Material means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous. Event of Default means any of the events or circumstances described in Clause18.1. Existing Loan means the loan the subject of the Existing Loan Agreement, the outstanding principal balance of which as at the date of this Agreement is $25,500,000. Existing Loan Agreement means the loan agreement dated 31 August 2007 relating to a $25,500,000 facility to finance the ships named "Agawam", "Anawan" and "Aquidneck" and entered between Agawam Shipping Corp., Aquidneck Shipping Corp., Anawan Shipping Corp. and Boss Tankers Ltd. (as joint and several borrowers) and Bank of Scotland plc (as lender). Finance Documents means: (a) the Existing Loan Agreement; (b) this Agreement; (c) the Guarantee; (d) the Deeds of Covenant; (e) the General Assignments; (f) the Mortgages; (g) the Accounts Security Deed; (h) the Master Agreement; (i) the Master Agreement Assignment; (j) the Release Documents; (k) the Deed of Accession; and (l) any other document (whether creating a Security Interest or not) which is executed at any time by any Borrower or any other person as security for, or to establish any form of subordination or priorities arrangement in relation to, any amount payable to the Lender and/or the Swap Bank under this Agreement or any of the other documents referred to in this definition. Financial Indebtedness means, in relation to a person (the debtor), a liability of the debtor: (a) for principal, interest or any other sum payable in respect of any moneys borrowed or raised by the debtor; (b) under any loan stock, bond, note or other security issued by the debtor; (c) under any acceptance credit, guarantee or letter of credit facility made available to the debtor; (d) under a financial lease, a deferred purchase consideration arrangement or any other agreement having the commercial effect of a borrowing or raising of money by the debtor; (e) under any foreign exchange transaction any interest or currency swap or any other kind of derivative transaction entered into by the debtor or, if the agreement under which any such transaction is entered into requires netting of mutual liabilities, the liability of the debtor for the net amount; or (f) under a guarantee, indemnity or similar obligation entered into by the debtor in respect of a liability of another person which would fall within (a) to (e) if the references to the debtor referred to the other person. General Assignment means, in relation to a Ship, a general assignment of the Earnings, the Insurances and any Requisition Compensation in the form set out in Appendix C. Guarantee means a guarantee in the form set out in Appendix E. Guarantor means B + H Ocean Carriers Limited, a corporation incorporated in the Liberia, whose registered office is 80 Broad Street, Monrovia, Republic of Liberia. Insurances means, in relation to a Ship: (a) all policies and contracts of insurance, including entries of the Ship in any protection and indemnity or war risks association, which are effected in respect of the Ship, her Earnings or otherwise in relation to her; and (b) all rights and other assets relating to, or derived from, any of the foregoing, including any rights to a return of a premium. Interest Period means, in relation to an Advance, a period determined in accordance with Clause5. ISM Code means the International Safety Management Code (including the guidelines on its implementation), adopted by the International Maritime Organisation Assembly as Resolutions A.741 (18) and A.788 (19), as the same may be amended or supplemented from time to time (and the terms safety management system, Safety Management Certificate and Document of Compliance have the same meanings as are given to them in the ISM Code). ISPS Code means the International Ship and Port Security Code as adopted by the Conference of Contracting Governments to the Safety of Life at Sea Convention 1974 on 13 December 2002 and incorporated as Chapter XI-2 of the Safety of Life at Sea Convention 1974 and has taken effect on 1 July 2004. Lender means Bank of Scotland plc (formerly known as The Governor and Company of the Bank of Scotland) whose registered office is at The Mound, Edinburgh EH1 1YZ and acting for the purposes of this Agreement through its offices at Pentland House, 8 Lochside Avenue, Edinburgh EH12 9DJ, or its successor or assign. LIBOR means, for an Interest Period: (a) the rate per annum equal to the offered quotation for deposits in Dollars for a period equal to, or as near as possible equal to, the relevant Interest period which appears on Moneyline Telerate Page 3750 at or about 11.00 a.m. (London time) on the Quotation Date for that Interest Period (and, for the purposes of this Agreement, "Moneyline Telerate Page 3750" means the display designated as "Page 3750" on the Telerate Service or such other page as may replace Page 3750 on that service for the purpose of displaying rates comparable to that rate or on such other service as may be nominated by the British Bankers' Association as the information vendor for the purpose of displaying British Bankers' Association Interest Settlement Rates for Dollars); or (b) if no rate is quoted on Telerate Page 3750, the rate per annum at which deposits in Dollars are offered to the Lender by leading banks in the London interbank market at the Lender's request at or about 11.00 a.m. (London time) on the Quotation Date for that Interest Period for a period equal to that Interest Period and for delivery on the first Business Day of it. Major Casualty means, in relation to a Ship, any casualty to the Ship in respect of which the claim or the aggregate of the claims against all insurers, before adjustment for any relevant franchise or deductible, exceeds $500,000 or the equivalent in any other currency. Mandatory Cost means the rate determined in accordance with Schedule3. Margin means 2 per cent per annum. Market Value means, for the purposes of determining the market value of a Ship, the average of the valuations prepared by 2 Approved Panel Brokers determined: (a) with or without physical inspection of the Ship (as the Lender may require); and (b) on the basis of a sale for prompt delivery for cash on normal arm's length commercial terms as between a willing seller and a willing buyer, free of any existing charter or other contract of employment. Master Agreement means the master agreement (on the 1992 ISDA (Multicurrency - Crossborder) form) dated 31 August 2007 (as amended and acceded to pursuant to the Deed of Accession) between the Borrowers and the Swap Bank and includes all Designated Transactions from time to time entered into and Confirmations from time to time exchanged thereto. Master Agreement Assignment means, in relation to the Master Agreement, the assignment of the Master Agreement in the form set out in Appendix F. Mortgage means, in relation to a Ship, the first priority Bahamian ship mortgage on the Ship in the form set out in Appendix A. Negotiation Period has the meaning given in Clause4.6. Payment Currency has the meaning given in Clause20.4. Pequod Advance means an amount which shall not exceed $8,500,000 and the principal amount outstanding in respect thereof from time to time. Permitted Security Interests means: (a) Security Interests created by the Finance Documents; (b) liens for unpaid master's and crew's wages in accordance with usual maritime practice; (c) liens for salvage; (d) liens arising by operation of law for not more than 2months' prepaid hire under any charter in relation to a Ship not prohibited by this Agreement; (e) liens for master's disbursements incurred in the ordinary course of trading and any other lien arising by operation of law or otherwise in the ordinary course of the operation, repair or maintenance of a Ship, provided such liens do not secure amounts more than 30days overdue (unless the overdue amount is being contested by the relevant Ship Owning Borrower in good faith by appropriate steps); (f) any Security Interest created in favour of a plaintiff or defendant in any proceedings or arbitration as security for costs and expenses where a Borrower is actively prosecuting or defending such proceedings or arbitration in good faith; and (g) Security Interests arising by operation of law in respect of taxes which are not overdue for payment or in respect of taxes being contested in good faith by appropriate steps and in respect of which appropriate reserves have been made. Pertinent Document means: (a) any Finance Document; (b) any policy or contract of insurance contemplated by or referred to in Clause12 or any other provision of this Agreement or another Finance Document; (c) any other document contemplated by or referred to in any Finance Document; and (d) any document which has been or is at any time sent by or to the Lender in contemplation of or in connection with any Finance Document or any policy, contract or document falling within paragraphs(b) or (c). Pertinent Jurisdiction, in relation to a company, means: (a) England and Wales; (b) the country under the laws of which the company is incorporated or formed; (c) a country in which the company's central management and control is or has recently been exercised; (d) a country in which the overall net income of the company is subject to corporation tax, income tax or any similar tax; (e) a country in which assets of the company (other than securities issued by, or loans to, related companies) having a substantial value are situated, in which the company maintains a permanent place of business, or in which a Security Interest created by the company must or should be registered in order to ensure its validity or priority; and (f) a country the courts of which have jurisdiction to make a winding up, administration or similar order in relation to the company or which would have such jurisdiction if their assistance were requested by the courts of a country referred to in paragraphs (b) or (c) above. Pertinent Matter means: (a) any transaction or matter contemplated by, arising out of, or connection with a Pertinent Document; or (b) any statement relating to a Pertinent Document or to a transaction or matter falling within paragraph(a); and covers any such transaction, matter or statement, whether entered into, arising or made at any time before the signing of this Agreement or on or at any time after that signing. Potential Event of Default means an event or circumstance which, with the giving of any notice, the lapse of time, a determination by the Lender and/or the satisfaction of any other condition, would constitute an Event of Default. Quotation Date means, in relation to any Interest Period (or any other period for which an interest rate is to be determined under any provision of a Finance Document), the day on which quotations would ordinarily be given by leading banks in the London interbank market for deposits in the currency in relation to which such rate is to be determined for delivery on the first day of that Interest Period or other period. Release Documents means the deeds of release (or such other documents) as may be entered into to release the Security Interests created by the "Finance Documents" (as defined in the Existing Loan Agreement). Repayment Date means a date on which a repayment is required to be made under Clause7. Requisition Compensation includes all compensation or other moneys payable by reason of any act or event such as is referred to in paragraph(b) of the definition of "Total Loss". Secured Liabilities means all liabilities which the Borrowers, the Security Parties or any of them have, at the date of this Agreement or at any later time or times, under or in connection with any Finance Document or any judgment relating to any Finance Document; and for this purpose, there shall be disregarded any total or partial discharge of these liabilities, or variation of their terms, which is effected by, or in connection with, any bankruptcy, liquidation, arrangement or other procedure under the insolvency laws of any country. Security Interest means: (a) a mortgage, charge (whether fixed or floating) or pledge, any maritime or other lien or any other security interest of any kind; (b) the security rights of a plaintiff under an action in rem; and (c) any arrangement entered into by a person (A) the effect of which is to place another person (B) in a position which is similar, in economic terms, to the position in which B would have been had he held a security interest over an asset of A; but this paragraph (c) does not apply to a right of set off or combination of accounts conferred by the standard terms of business of a bank or financial institution. Security Party means the Guarantor and any person (except the Lender and the Swap Bank) who, as a surety or mortgagor, as a party to any subordination or priorities arrangement, or in any similar capacity, executes a document falling within the last paragraph of the definition of "Finance Documents". Security Period means the period commencing on the date of this Agreement and ending on the date on which the Lender notifies the Borrowers and the Security Parties that: (a) all amounts which have become due for payment by any Borrower or any Security Party under the Finance Documents have been paid; (b) no amount is owing or has accrued (without yet having become due for payment) under any Finance Document; and (c) neither any Borrower nor any Security Party has any future or contingent liability under Clause19, 20, or 21 or any other provision of this Agreement or another Finance Document. Service Documents means all claim forms, application notices, judgments, orders or other notices of legal process relating to this Agreement. Shareholder means, in relation to the Ship Owning Borrowers, Boss Tankers Ltd. Ship means each of: (a) the product tanker type vessel of 39,077 dwt currently named "Agawam" and registered in the name of the Agawam Shipping Corp.,under the Bahamas flag; (b) the product tanker type vessel of 38,993 dwt currently named "Anawan" and registered in the name of the Anawan Shipping Corp.,under the Bahamas flag; (c) the product tanker type vessel of 40,545 dwt currently named "Aquidneck" and registered in the name of the Aquidneck Shipping Corp.,under the Bahamas flag; and (d) the product tanker type vessel of 38,973 dwt currently named "Pequod" and registered in the name of Isabelle Shipholdings Corp.,under the Bahamas flag. Ship Management Agreement means, in respect of each Ship, the BIMCO "SHIPMAN 98" Standard Ship Management Agreement dated 1 January 2003 between the Approved Manager and the relevant Ship Owning Borrower. Ship Owning Borrowers means each of the Borrowers owning a Ship, being: (a) Agawam Shipping Corp.,being a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; (b) Aquidneck Shipping Corp., being a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; (c) Anawan Shipping Corp.,being a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; and (d) Isabelle Shipholding Corp.,being a corporation incorporated in Liberia whose registered offices are at 80 Broad Street, Monrovia, Republic of Liberia. Sixth Special Survey means: (a) in relation to the vessel Aquidneck, the survey to be carried out on or before 31 March 2010; (b) in relation to the vessel Anawan, the survey to be carried out on or before 31 March 2011; (c) in relation to the vessel Agawam, the survey to be carried out on or before 30 June 2011; and (d) in relation to the vessel Pequod, the survey to be carried out on or before 30 March 2011. Swap Bank means Bank of Scotland plc (formerly known as The Governor and Company of the Bank of Scotland) whose registered office is The Mound, Edinburgh EH1 1YZ and acting for the purposes of this Agreement and the Master Agreement through its office at Bank of Scotland Treasury, 33 Old Broad Street, London, EC2N 1HZ. Swap Exposure means, as at any relevant date and in relation to the Swap Bank, the amount certified by the Swap Bank to be the aggregate net amount in Dollars which would be payable by the Borrowers to the Swap Bank under (and calculated in accordance with) section 6(e) (Payments on Early Termination) of the Master Agreement entered into by the Swap Bank with the Borrowers if an Early Termination Date had occurred on the relevant date in relation to all continuing Designated Transactions entered into between the Borrower and the Swap Bank. Total Loss means, in relation to a Ship: (a) actual, constructive, compromised, agreed or arranged total loss of the Ship; (b) any expropriation, confiscation, requisition or acquisition of the Ship, whether for full consideration, a consideration less than its proper value, a nominal consideration or without any consideration, which is effected by any government or official authority or by any person or persons claiming to be or to represent a government or official authority (excluding a requisition for hire for a fixed period not exceeding 1 year without any right to an extension) unless it is within 1 month redelivered to the full control of the Ship Owning Borrower owning the Ship; (c) any arrest, capture, seizure or detention of the Ship (including any hijacking or theft) unless it is within 14 days redelivered to the full control of the Ship Owning Borrower owning the Ship. Total Loss Date means, in relation to a Ship: (a) in the case of an actual loss of the Ship, the date on which it occurred or, if that is unknown, the date when the Ship was last heard of; (b) in the case of a constructive, compromised, agreed or arranged total loss of the Ship, the earliest of: (i) the date on which a notice of abandonment is given to the insurers; and (ii) the date of any compromise, arrangement or agreement made by or on behalf of the Ship Owning Borrower owning the Ship with the Ship's insurers in which the insurers agree to treat the Ship as a total loss; and (c) in the case of any other type of total loss, on the date (or the most likely date) on which it appears to the Lender that the event constituting the total loss occurred. Transaction has the meaning given in each Master Agreement. 1.2 Interpretation In this Agreement, unless otherwise specified: (a) words denoting the singular number shall include the plural and vice versa; (b) references in Clause1.1 to a Finance Document or any other document being in the form of a particular appendix include references to that form with any modifications to that form which the Lender approves or reasonably requires; (c) the expression this Clause shall, unless followed by reference to a specific provision, be deemed to refer to the whole clause (not merely the sub-clause, paragraph or other provision) in which the expression occurs; (d) references to, or to a provision of, a Finance Document or any other document are references to it as amended, varied, novated or supplemented, whether before the date of this Agreement or otherwise; (e) references to, or to a provision of, any law include any amendment, extension, re-enactment, consolidation or replacement, whether made before the date of this Agreement or otherwise; (f) the list of contents and headings are for ease of reference only and shall not be taken into account in construing this Agreement; (g) the words include, including and in particular shall be construed as being by way of illustration or emphasis only and shall not be construed as, nor shall they take effect as, limiting the generality of any preceding words; (h) the words other and otherwise shall not be construed ejusdem generis with any foregoing words where a wider construction is possible; (i) approved means, for the purposes of Clause12, approved in writing by the Lender; (j) asset includes every kind of property, asset, interest or right, including any present, future or contingent right to any revenues or other payment; (k) company or corporation includes any company, corporation, body corporate, partnership, joint venture and unincorporated association whereever and howsoever incorporated or established; (l) consent includes an authorisation, consent, approval, resolution, licence, exemption, filing, registration, notarisation and legalisation; (m) contingent liability means a liability which is not certain to arise and/or the amount of which remains unascertained; (n) document includes a deed; also a letter, fax or telex; (o) excess risks means, in relation to a Ship, the proportion of claims for general average, salvage and salvage charges not recoverable under the hull and machinery policies in respect of the Ship in consequence of its insured value being less than the value at which the Ship is assessed for the purpose of such claims; (p) expense means any kind of cost, charge or expense (including all legal costs, charges and expenses) and any applicable value added or other tax; (q) law includes any legislation, any common or customary law, constitution, decree, judgment, order, ordinance, or any treaty or international convention, any regulation or resolution of the Council of the European Union, the European Commission, the United Nations or its Security Council or other legislative measure in any jurisdiction; (r) legal or administrative action means any legal proceeding or arbitration and any administrative or regulatory action or investigation; (s) legislation includes any statute, by-law, regulation, rule, subordinate or delegated legislation or order; (t) liability includes any obligation or any kind of debt or liability (whether present or future, actual, certain or contingent, secured or unsecured, as principal or surety or otherwise); (u) a period of one or more months ends on the day in the relevant calendar month numerically corresponding to the day of the calendar month on which the period started (the numerically corresponding day), but: (i) on the Business Day following the numerically corresponding day if the numerically corresponding day is not a Business Day or, if there is no later Business Day in the same calendar month, on the Business Day preceding the numerically corresponding day; or (ii) on the last Business Day in the relevant calendar month, if the period started on the last Business Day in a calendar month or if the last calendar month of the period has no numerically corresponding day; and month and monthly shall be construed accordingly; (v) obligatory insurances means, in relation to a Ship, all insurances effected, or which the Borrower owning the Ship is obliged to effect, under Clause12 or any other provision of this Agreement or another Finance Document; (w) parent company has the meaning given to it in paragraph (bb); (x) person includes any company or corporation; any state, political sub-division of a state and local or municipal authority; and any international organisation; and person includes that person's successors in title and assigns or transferees; (y) policy, in relation to any insurance, includes a slip, cover note, certificate of entry or other document evidencing the contract of insurance or its terms; (z) protection and indemnity risks means the usual risks covered by a protection and indemnity association within the International Group of such associations, including pollution risks and the proportion (if any) of any sums payable to any other person or persons in case of collision which are not recoverable under the hull and machinery policies by reason of the incorporation in them of clause1 of the Institute Time Clauses (Hulls)(1/10/83) or clause8 of the Institute Time Clauses (Hulls)(1/11/1995) or clause 6 of the Institute Hull Clauses (1/11/02) or the Institute Amended Running Down Clause (1/10/71) or any equivalent provision; (aa) regulation includes any regulation, rule, official directive, request or guideline whether or not having the force of law but if not having the force of law, compliance with which is reasonable in the ordinary course of business of the party concerned, of any governmental, intergovernmental or supranational body, agency, department or regulatory, self-regulatory or other authority or organisation; (bb) a company (S) is a subsidiary of another company (P) if: (i) a majority of the issued shares in S (or a majority of the issued shares in S which carry unlimited rights to capital and income distributions) are directly owned by P or are indirectly attributable to P; or (ii) P has direct or indirect control over a majority of the voting rights attaching to the issued shares of S; or (iii) P has the direct or indirect power to appoint or remove a majority of the directors of S; or (iv) P otherwise has the direct or indirect power to ensure that the affairs of S are conducted in accordance with the wishes of P; and any company of which S is a subsidiary is a parent company of S; (cc) tax includes any present or future tax, duty, impost, levy, deduction, withholding or charge of any kind, or any amount on account of or as security for any of the foregoing, by whomsoever on whomsoever and wherever imposed, levied, collected, withheld or assessed, together with any connected penalties, additions, fines, surcharges or interest; and taxation shall be construed accordingly; and (dd) war risks includes the risk of mines and all risks excluded by clause23 of the Institute Time Clauses (Hulls)(1/10/83) or clause24 of the Institute Time Clauses (Hulls)(1/11/1995) or clause 29 of the Institute Hull Clauses (1/11/02). 2 Facility Subject to the other provisions of this Agreement, the Lender shall make available to the Borrowers a loan facility which shall not exceed the lower of: (a) the Commitment; and (b) 75 per cent. of the aggregate Market Values of the Ships (it being agreed that the Market Value in relation to a Ship shall be determined no earlier than 45 days prior to the relevant Drawdown Date relating to such Ship). 3 Drawdown 3.1 Request for Advance Subject to the following conditions, the Borrowers may request an Advance to be made by ensuring that the Lender receives a completed Drawdown Notice not later than 11.00 a.m. (London time) 3 Business Days prior to the intended Drawdown Date. 3.2 Availability The conditions referred to in Clause3.1 are that: (a) a Drawdown Date has to be a Business Day during the Availability Period; (b) the Agawam Advance shall be used to repay the "Agawam Advance" (as defined in the Existing Loan Agreement); (c) the Aquidneck Advance shall be used to repay the "Aquidneck Advance" (as defined in the Existing Loan Agreement); (d) the Anawan Advance shall be used to repay the "Anawan Advance" (as defined in the Existing Loan Agreement); (e) the amount of each Advance shall not exceed $8,500,000; and (f) the aggregate amount of the Advances shall not exceed the Commitment. 3.3 Drawdown Notice irrevocable A Drawdown Notice must be signed by an Authorised Officer of a Borrower and once served, a Drawdown Notice cannot be revoked without the prior consent of the Lender. 3.4 Disbursement of Advance Subject to the provisions of this Agreement, the Lender shall on each Drawdown Date make the relevant Advance to the Borrowers; and payment to the Borrowers shall be made to the account which the Borrowers specify in the relevant Drawdown Notice. 3.5 Disbursement of Advance to third party The payment by the Lender under Clause3.4 shall constitute the making of the Advance and all the Borrowers shall at that time become indebted, as principal and direct obligors, to the Lender in an amount equal to that Advance. 4 Interest 4.1 Payment of normal interest Subject to the provisions of this Agreement, interest on each Advance in respect of each Interest Period shall be paid by the Borrowers on the last day of that Interest Period. 4.2 Normal rate of interest Subject to the provisions of this Agreement, the rate of interest on each Advance in respect of an Interest Period shall be the aggregate of: (a) the Margin; (b) LIBOR; and (c) the Mandatory Cost; for that Interest Period. 4.3 Payment of accrued interest In the case of an Interest Period longer than 3 months, accrued interest shall be paid every 3months during that Interest Period and on the last day of that Interest Period. 4.4 Notification of market disruption The Lender shall promptly notify the Borrowers if no rate is quoted on Moneyline Telerate Page 3750 or if no rate is quoted on the ISDA Page or if for any reason the Lender is unable to obtain Dollars in the London interbank market in order to fund an Advance during any Interest Period, stating the circumstances which have caused such notice to be given. 4.5 Suspension of drawdown. If the Lender's notice under Clause4.4 is served before an Advance is made, the Lender's obligation to make such Advance shall be suspended while the circumstances referred to in the Lender's notice continue. 4.6 Negotiation of alternative rate of interest If the Lender's notice under Clause4.4 is served after an Advance is made, the Borrowers and the Lender shall use reasonable endeavours to agree, within the 30 days after the date on which the Lender serves its notice under Clause4.4 (the Negotiation Period), an alternative interest rate or (as the case may be) an alternative basis for the Lender to fund or continue to fund such Advance during the Interest Period concerned. 4.7 Application of agreed alternative rate of interest Any alternative interest rate or an alternative basis which is agreed during the Negotiation Period shall take effect in accordance with the terms agreed. 4.8 Alternative rate of interest in absence of agreement If an alternative interest rate or alternative basis is not agreed within the Negotiation Period, and the relevant circumstances are continuing at the end of the Negotiation Period, then the Lender shall set an interest period and interest rate representing the cost of funding of the Lender in Dollars or in any available currency of the relevant Advance plus the Margin and (if applicable) the Mandatory Cost; and the procedure provided for by this Clause4.8 shall be repeated if the relevant circumstances are continuing at the end of the interest period so set by the Lender. 4.9 Notice of prepayment If the Borrowers do not agree with an interest rate set by the Lender under Clause4.8, the Borrowers may give the Lender not less than 15 Business Days' notice of their intention to prepay at the end of the interest period set by the Lender. 4.10 Prepayment A notice under Clause4.9 shall be irrevocable; and on the last Business Day of the interest period set by the Lender, the Borrowers shall prepay (without premium or penalty) the relevant Advance, together with accrued interest at the rate set by the Lender under Clause 4.8 plus the Margin and (if applicable) the Mandatory Cost. 4.11 Application of prepayment The provisions of Clause7 shall apply in relation to the prepayment. 5 Interest Periods 5.1 Commencement of Interest Periods The first Interest Period applicable to an Advance shall commence on the relevant Drawdown Date and each subsequent Interest Period applicable to such Advance shall commence on the expiry of the preceding Interest Period. 5.2 Duration of normal Interest Periods 5.2.1 Subject to Clauses5.3, 5.4 and 5.5, each Interest Period shall be: (a) 1, 3 or 6 months as notified by the Borrowers to the Lender not later than 11.00 a.m. (London time) 3 Business Days before the commencement of the Interest Period (although the Borrowers acknowledge that a 1 month Interest Period shall only be available a maximum of 3 times in any calendar year); or (b) 3 months, if the Borrowers fail to notify the Lender by the time specified in paragraph (a); or (c) such other period as the Lender may agree with the Borrowers. 5.2.2 For the avoidance of doubt, Interest Periods in respect of each of the Advances shall not be consolidated. 5.3 Duration of Interest Periods for repayment instalments In respect of an amount due to be repaid under Clause7 on a particular Repayment Date, an Interest Period shall end on that Repayment Date. 5.4 Duration of Interest Periods during the relevant Availability Period The Borrowers agrees that: (a) in respect of the Anawan Advance and for the period commencing on the relevant Drawdown Date and ending on 1 March 2008, the Borrowers shall select Interest Periods of such duration so as to ensure the final Interest Period during such period ends on 1 March 2008; (b) in respect of the Agawan Advance and for the period commencing on the relevant Drawdown Date and ending on 1 March 2008, the Borrowers shall select Interest Periods of such duration so as to ensure the final Interest Period during such period ends on 1 March 2008; (c) in respect of the Pequod Advance and for the period commencing on the relevant Drawdown Date and ending on 1 March 2008, the Borrowers shall select Interest Periods of such duration so as to ensure the final Interest Period during such period ends on 1 March 2008; and (d) in respect of the Aquidneck Advance and for the period commencing on the relevant Drawdown Date and ending on 1 June 2008, the Borrowers shall select Interest Periods of such duration so as to ensure the final Interest Period during such period ends on 1 June 2008. 5.5 Non-availability of matching deposits for Interest Period selected If, after the Borrowers have selected and the Lender has agreed an Interest Period longer than 3 months, the Lender notifies the Borrowers by 11.00 a.m. (London time) on the third Business Day before the commencement of the Interest Period that it is not satisfied that deposits in Dollars for a period equal to the Interest Period will be available to it in the London interbank market when the Interest Period commences, the Interest Period shall be of 3months. 6 Default interest 6.1 Payment of default interest on overdue amounts The Borrowers shall pay interest in accordance with the following provisions of this Clause on any amount payable by the Borrowers under any Finance Document which the Lender does not receive on or before the relevant date, that is: (a) the date on which the Finance Documents provide that such amount is due for payment; or (b) if a Finance Document provides that such amount is payable on demand, the date on which the demand is served; or (c) if such amount has become immediately due and payable under Clause18.4, the date on which it became immediately due and payable. 6.2 Default rate of interest Interest shall accrue on an overdue amount from (and including) the relevant date until the date of actual payment (as well after as before judgment) at the rate per annum determined by the Lender to be 2 per cent. above: (a) in the case of an overdue amount of principal, the higher of the rates set out at Clauses6.3(a) and (b); or (b) in the case of any other overdue amount, the rate set out at Clause6.3(b). 6.3 Calculation of default rate of interest The rates referred to in Clause6.2 are: (a) the rate applicable to the overdue principal amount immediately prior to the relevant date (but only for any unexpired part of any then current Interest Period applicable to it); (b) the Margin plus the Mandatory Cost plus, in respect of successive periods of any duration (including at call) up to 3 months which the Lender may select from time to time: (i) LIBOR; or (ii) if the Lender determines that Dollar deposits for any such period are not being made available to it by leading banks in the London interbank market in the ordinary course of business, a rate from time to time determined by the Lender by reference to the cost of funds to it from such other sources as the Lender may from time to time determine. 6.4 Notification of interest periods and default rates The Lender shall promptly notify the Borrowers of each interest rate determined by it under Clause6.3 and of each period selected by it for the purposes of paragraph (b) of that Clause; but this shall not be taken to imply that the Borrowers are liable to pay such interest only with effect from the date of the Lender's notification. 6.5 Payment of accrued default interest Subject to the other provisions of this Agreement, any interest due under this Clause shall be paid on the last day of the period by reference to which it was determined. 6.6 Compounding of default interest Any interest due under this Clause which is not paid at the end of the period by reference to which it was determined shall be compounded. 6.7 Application to Master Agreements For the avoidance of doubt, this Clause does not apply to any amount payable under a Master Agreement in respect of any continuing Designated Transaction as to which section 2(e) (Default Interest; Other Amounts) of that Master Agreement shall apply. 7 Repayment and prepayment 7.1 Amount of repayment instalments 7.1.1 Subject to Clause 7.1.2, the Borrowers shall repay each Advance as follows: (a) in relation to the Anawan Advance by: (i) 8 equal consecutive three-monthly instalments of $600,000; (ii) followed by 5 equal consecutive three-monthly instalments of $520,000 and at the same time as thirteenth and final instalment of $520,000, a balloon instalment of $1,100,000; and (b) in relation to the Agawam Advance by: (i) 8 equal consecutive three-monthly instalments of $587,500; (ii) followed by 6 equal consecutive three-monthly instalments of $450,000 and at the same time as fourteenth and final instalment of $450,000, a balloon instalment of $1,100,000; and (c) in relation to the Aquidneck Advance by: (i) 8 equal consecutive three-monthly instalments of $525,000; (ii) followed by 8 equal consecutive three-monthly instalments of $400,000 and at the same time as sixteenth and final instalment of $400,000, a balloon instalment of $1,100,000; and (d) in relation to the Pequod Advance by: (i) 8 equal consecutive three-monthly instalments of $525,000; (ii) followed by 8 equal consecutive three-monthly instalments of $400,000 and at the same time as sixteenth and final instalment of $400,000, a balloon instalment of $1,100,000; and 7.1.2 If the full amount of an Advance is not drawn down under this Agreement, the amount of each instalment (other than the balloon instalment) repayable in relation to such Advance shall be reduced pro-rata. 7.2 Repayment Dates 7.2.1 In relation to the Anawan Advance, the first instalment in relation to such Advance shall be repaid on 1 March 2008 and, subject to Clause 7.2.5, the last instalment on 1 March 2011. 7.2.2 In relation to the Agawam Advance, the first instalment in relation to such Advance shall be repaid on 1 March 2008 and, subject to Clause 7.2.5, the last instalment on 1 June 2011. 7.2.3 In relation to the Aquidneck Advance, the first instalment in relation to such Advance shall be repaid on 1 June 2008 and, subject to Clause 7.2.5, the last instalment on 1 March 7.2.4 In relation to the Pequod Advance, the first instalment in relation to such Advance shall be repaid on 1 March 2008 and, subject to Clause 7.2.5, the last instalment on 1 December 2011. 7.2.5 The above Repayment Dates in relation to each Advance have been calculated on the assumption that: (a) in relation to the Anawan Advance, the final Repayment Date occurs prior to the Sixth Special Survey date relating to "Anawan". If the assumption proves to be incorrect, the final Repayment Date shall be the day falling immediately prior to the relevant Sixth Special Survey date for "Anawan"; (b) in relation to the Agawam Advance, the final Repayment Date occurs prior to the Sixth Special Survey date relating to "Agawam". If the relevant assumption proves to be incorrect, the final Repayment Date shall be the day falling immediately prior to the relevant Sixth Special Survey date for "Agawam"; (c) in relation to the Pequod Advance, the final Repayment Date occurs prior to the Sixth Special Survey date relating to "Pequod". If the relevant assumption proves to be incorrect, the final Repayment Date shall be the day falling immediately after the relevant Sixth Special Survey date for "Pequod"; and (d) in relation to the Aquidneck Advance, " Aquidneck " satisfactorily passes its Sixth Special Survey. If the relevant assumption proves to be incorrect, the final Repayment Date shall be the day falling immediately after the relevant Sixth Special Survey date for "Aquidneck". 7.3 Final Repayment Date On the final Repayment Date (regardless of whether such date is the scheduled date referred to in Clause 7.1.1 or the revised date determined pursuant to Clause 7.2.5) relating to each Advance, the Borrowers shall additionally pay to the Lender all other sums then accrued or owing under any Finance Document in relation to such Advance and, in relation to the Aquidneck Advance (being the last Advance scheduled to be repaid), all other sums then accrued or owing under any Finance Document. 7.4 Voluntary prepayment Subject to the following conditions, the Borrowers may prepay the whole or any part of an Advance on the last day of an Interest Period relating to such Advance. 7.5 Conditions for voluntary prepayment The conditions referred to in Clause7.4 are that: (a) a partial prepayment shall be $500,000 or a multiple of $500,000; (b) the Lender has received from the Borrowers at least 5 Business Days' prior written notice specifying the amount to be prepaid and the date on which the prepayment is to be made; (c) the Borrowers have provided evidence satisfactory to the Lender that any consent required by any Borrower or any Security Party in connection with the prepayment has been obtained and remains in force, and that any regulation relevant to this Agreement which affects any Borrower or any Security Party has been complied with; and (d) that the Borrowers have complied with Clause7.11 on or prior to the date of prepayment. 7.6 Effect of notice of prepayment A prepayment notice may not be withdrawn or amended without the consent of the Lender and the amount specified in the prepayment notice shall become due and payable by the Borrowers on the date for prepayment specified in the prepayment notice. 7.7 Mandatory prepayment 7.7.1 If a Ship is sold or becomes a Total Loss, the Borrowers shall be obliged to prepay the Advance relative to such Ship and to comply with Clause7.11: (a) in the case of a sale, on or before the date on which the sale is completed by delivery of the Ship to the buyer; or (b) in the case of a Total Loss, on the earlier of the date falling 120 days after the Total Loss Date and the date of receipt by the Lender of the proceeds of insurance relating to such Total Loss. 7.7.2 If, following the sale or Total Loss of a Ship and after the prepayment referred to in Clause 7.7.1, the security coverage ratio in Clause 14 is not satisfied, the provisions of Clause 14 shall apply. 7.8 Amounts payable on prepayment A prepayment shall be made together with accrued interest (and any other amount payable under Clause 19.2, Clause20 or otherwise) in respect of the amount prepaid and, if the prepayment is not made on the last day of an Interest Period together with any sums payable under Clause20.1(b) but without premium or penalty. 7.9 Application of partial prepayment Each partial prepayment of an Advance shall be applied against the repayment instalments specified in Clause7.1 relevant to such Advance in inverse order of maturity. 7.10 No reborrowing No amount prepaid may be reborrowed. 7.11 Unwinding of Designated Transactions On or prior to any repayment or prepayment of an Advance under this Clauseor any other provision of this Agreement, the Borrowers shall wholly or partially reverse, offset, unwind or otherwise terminate one or more of the continuing Designated Transactions so that the notional principal amount of the continuing Designated Transactions that remain does not and will not in the future (taking into account the scheduled amortisation) exceed the amount of aggregate amount of the Advances as reducing from time to time afterwards pursuant to Clause7.1. 8 Conditions precedent 8.1 Documents, fees and no default The Lender's obligation to make an Advance is subject to the following conditions precedent: (a) that, on or before the date of this Agreement: (i) the Lender receives the documents described in Part A of Schedule2 in form and substance satisfactory to it and its lawyers; and (ii) each of the other conditions referred to in Part A of Schedule 2 have been satisfied. (b) that, on the Drawdown Date of an Advance but prior to the Advance being disbursed, the Lender receives the documents described in Part B of Schedule2 in form and substance satisfactory to it and its lawyers; (c) that, on or before the service of the Drawdown Notice relating to the first Advance to be disbursed, the Lender receives the arrangement fee referred to in Clause19.1; (d) that, on or before the service of any Drawdown Notice, the Lender receivesall accrued commitment fee payable pursuant to Clause19.1 and has received payment of the expenses referred to in Clause19.3; and (e) that both at the date of any Drawdown Notice and on the relevant Drawdown Date: (i) no Event of Default or Potential Event of Default has occurred and is continuing or would result from the borrowing of the Advance; (ii) the representations and warranties in Clause9.1 and those of any Borrower or any Security Party which are set out in the other Finance Documents would be true and not misleading if repeated on each of those dates with reference to the circumstances then existing; and (iii) none of the circumstances contemplated by Clause4.4 has occurred and is continuing; and (f) that, if the ratio set out in Clause14.1 were applied immediately following the making of an Advance, the Borrowers would not be obliged to provide additional security or prepay the Advances under that Clause; and (g) that the Lender has received, and found to be acceptable to it, any further opinions, consents, agreements and documents in connection with the Finance Documents which the Lender may request by notice to the Borrowers prior to the Drawdown Date. 8.2 Waivers of conditions precedent If the Lender, at its discretion, permits an Advance to be borrowed before certain of the conditions referred to in Clause8.1 are satisfied, the Borrowers shall ensure that those conditions are satisfied within 5 Business Days after the Drawdown Date (or such longer period as the Lender may specify). 9 Representations and warranties 9.1 General Each Borrower (in respect of itself and each of the other Borrowers) represents and warrants to the Lender as follows. 9.2 Status 9.2.1 Each of Agawam Shipping Corp., Aquidneck Shipping Corp., Anawam Shipping Corp and Boss Tankers Ltd areis duly incorporated and validly existing and in good standing under the laws of the Marshall Islands. 9.2.2 Isabelle Shipholdings Corp., is duly incorporated and validly existing and in good standing under the laws of Liberia. 9.3 Share capital and ownership 9.3.1 [Each of the Ship Owning Borrowers have an authorised share capital of $500 divided into 500 registered shares of $1 each, all of which shares have been issued fully paid, and the legal title and beneficial ownership of all those shares is held, free of any Security Interest or other claim, by the Shareholder.] (To be confirmed in relation to Isabelle] 9.3.2 The Shareholder has an authorised share capital of $1,000 divided into 1,000 registered shares of $1 each, all of which shares have been issued fully paid, and the legal title and beneficial ownership of all those shares is held, free of any Security Interest or other claim, by the Guarantor. 9.4 Corporate power 9.4.1 Each of the Ship Owning Borrowers have the corporate capacity, and has taken all corporate action and obtained all consents necessary for it to register the Ship owned by it in its name under Bahamas flag. 9.4.2 Each Borrower has the corporate capacity, and has taken all corporate action and obtained all consents necessary for it: (a) to execute the Finance Documents to which that Borrower is a party; and (b) to borrow under this Agreement, to enter into Designated Transactions under the Master Agreement and to make all the payments contemplated by, and to comply with, those Finance Documents. 9.5 Consents in force All the consents referred to in Clause9.4 remain in force and nothing has occurred which makes any of them liable to revocation. 9.6 Legal validity; effective Security Interests The Finance Documents to which each Borrower is a party, do now or, as the case may be, will, upon execution and delivery (and, where applicable, registration as provided for in the Finance Documents): (a) constitute that Borrower's legal, valid and binding obligations enforceable against that Borrower in accordance with their respective terms; and (b) create legal, valid and binding Security Interests enforceable in accordance with their respective terms over all the assets to which they, by their terms, relate; subject to any relevant insolvency laws affecting creditors' rights generally. 9.7 No third party Security Interests Without limiting the generality of Clause9.6, at the time of the execution and delivery of each Finance Document: (a) each Borrower which is a party to that Finance Document will have the right to create all the Security Interests which that Finance Document purports to create; and (b) no third party will have any Security Interest (except for Permitted Security Interests) or any other interest, right or claim over, in or in relation to any asset to which any such Security Interest, by its terms, relates. 9.8 No conflicts The execution by each Borrower of each Finance Document to which it is a party, and the borrowing by that Borrower of each Advance, and its compliance with each Finance Document to which it is a party will not involve or lead to a contravention of: (a) any law or regulation; or (b) the constitutional documents of that Borrower; or (c) any contractual or other obligation or restriction which is binding on that Borrower or any of its assets. 9.9 No withholding taxes All payments which each Borrower is liable to make under the Finance Documents to which it is a party may be made without deduction or withholding for or on account of any tax payable under any law of any Pertinent Jurisdiction. 9.10 No default No Event of Default or Potential Event of Default has occurred and is continuing. 9.11 Information 9.11.1 All information which has been provided in writing by or on behalf of the Borrowers or any Security Party to the Lender in connection with any Finance Document satisfied the requirements of Clause10.5. 9.11.2 All audited and unaudited accounts which have been so provided satisfied the requirements of Clause10.7. 9.11.3 There has been no material adverse change in the financial position or state of affairs of any Borrower or Security Party from that disclosed in the latest of those accounts. 9.12 No litigation No legal or administrative action involving any Borrower (including action relating to any alleged or actual breach of the ISM Code or the ISPS Code) has been commenced or taken or, to any Borrower's knowledge, is likely to be commenced or taken which, in either case, would be likely to have a material adverse effect on any Borrower's financial position or profitability. 9.13 Compliance with certain undertakings At the date of this Agreement, the Borrowers are in compliance with Clauses10.2, 10.4, 10.9 and 10.13. 9.14 Taxes paid 9.14.1 Each Borrower has paid all taxes applicable to, or imposed on or in relation to that Borrower or its business. 9.14.2 Each Ship Owning Borrower has paid all taxes applicable to, or imposed on or in relation to the Ship owned by it. 9.15 ISM Code and ISPS Code compliance All requirements of the ISM Code and ISPS Code as they relate to the Ship Owning Borrowers, the Approved Manager and each Ship have been complied with. 9.16 No filing or stamp taxes Under the law of its jurisdiction of incorporation it is not necessary that any of the Finance Documents be filed, recorded or enrolled with any court or other authority in that jurisdiction, or that any stamp, registration or similar tax be paid on or in relation to any of the Finance Documents or any of the transactions contemplated by the Finance Documents. 9.17 Own account In relation to the borrowing by each Borrower, the performance and discharge of its respective obligations and liabilities under the Finance Documents to which it is a party and the transactions and other arrangements effected or contemplated by the Finance Documents to which it is a party, it is acting for its own account and that the foregoing will not involve or lead to a contravention of any law, official requirement or other regulatory measure or procedure which has been implemented to combat "money laundering" (as defined in Article 1 of the Directive (91/308/EEC) of the Council of the European Communities). 9.18 Pari passu ranking The payment obligations of each Borrower under the Finance Documents rank at least pari passu with all other present and future claims of all its other unsecured and unsubordinated creditors, except for obligations mandatorily preferred by law applying to companies generally. 9.19 No sovereign immunity Each Borrower is subject to private commercial law with respect to its obligations under the Finance Documents and neither the Borrowers nor any of their assets are entitled to any right of sovereign immunity and the entry into and performance of such Finance Documents by each of the Borrowers constitutes private and commercial acts. 10 General undertakings 10.1 General Each Borrower (in respect of itself and each of the other Borrowers) undertakes with the Lender to comply with the following provisions of this Clauseat all times during the Security Period, except as the Lender may otherwise permit. 10.2 Title; negative pledge 10.2.1 Each Ship Owning Borrower shall hold the legal title to, and own the entire beneficial interest in the Ship owned by it, her Insurances and Earnings, free from all Security Interests and other interests and rights of every kind, except for those created by the Finance Documents and the effect of assignments contained in the Finance Documents and except for Permitted Security Interests. 10.2.2 Each Borrower shall not create or permit to arise any Security Interest (except for Permitted Security Interests) over any other asset, present or future (including, but not limited to, the Borrower's rights against the Swap Bank under a Master Agreement or all or any part of the Borrower's interest in any amount payable to the Borrower by a Swap Bank under a Master Agreement). 10.3 No disposal of assets No Borrower shall transfer, lease or otherwise dispose (each a Disposal) of: (a) all or a substantial part of its assets, whether by one transaction or a number of transactions, whether related or not; or (b) any debt payable to it or any other right (present, future or contingent right) to receive a payment, including any right to damages or compensation, it being agreed that any chartering arrangements permitted pursuant to clause 13.12 shall not constitute a Disposal. 10.4 No other liabilities or obligations to be incurred 10.4.1 No Ship Owning Borrower shall incur any liability or obligation except liabilities or obligations reasonably incurred in the ordinary course of operating and chartering the Ship owned by it. 10.4.2 No Borrower shall incur any liability or obligation except liabilities or obligations under the Finance Documents. 10.5 Information provided to be accurate All financial and other information which is provided in writing by or on behalf of a Borrower under or in connection with any Finance Document will be true and not misleading and will not omit any material fact or consideration. 10.6 Provision of financial statements and other information Boss Tankers Ltd. will send or cause to be sent to the Lender: (a) as soon as possible but in no event later than 180 days after the end of each applicable financial year (i) the audited consolidated accounts of Guarantor; and (ii) the audited accounts of Boss Tankers Ltd. set out within the said audited consolidated accounts of Guarantor; (b) as soon as possible but in no event later than45 days after the end of each quarter in each financial year of Boss Tankers Ltd., the unaudited accounts of Boss Tankers Ltd. certified as to their correctness by the chief financial officer of Boss Tankers Ltd.;and (c) as soon as possible but in no event later thanone monthbefore thebeginning of each applicable financial year of Boss Tankers Ltd., a budget in a format approved by Lender which shows all anticipated income and expenditures of each of the Ship Owning Borrowers during the next financial year in respect of the Ship owned by it. 10.7 Form of financial statements All accounts (audited and unaudited) delivered under Clause10.6 shall: (a) be prepared in accordance with all applicable laws and generally accepted accounting principles; (b) give a true and fair view of the state of affairs of the relevant Borrower at the date of those accounts and of its profit for the period to which those accounts relate; and (c) fully disclose or provide for all significant liabilities of the relevant Borrower. 10.8 Shareholder and creditor notices Each Borrower shall send the Lender, at the same time as they are despatched, copies of all communications which are despatched to that Borrower's shareholders or creditors or any class of them. 10.9 Consents Each Borrower shall maintain in force and promptly obtain or renew, and will promptly send certified copies to the Lender of, all consents required: (a) for that Borrower to perform its obligations under any Finance Document to which it is a party; (b) for the validity or enforceability of any Finance Document to which it is a party; (c) for that Borrower (to the extent it is a Ship Owning Borrower) to continue to own and operate the Ship owned by it; and that Borrower shall comply with the terms of all of those consents. 10.10 Maintenance of Security Interests Each Borrower shall: (a) at its own cost, do all that it reasonably can to ensure that any Finance Document validly creates the obligations and the Security Interests which it purports to create; and (b) without limiting the generality of paragraph (a), at its own cost, promptly register, file, record or enrol any Finance Document with any court or authority in all Pertinent Jurisdictions, pay any stamp, registration or similar tax in all Pertinent Jurisdictions in respect of any Finance Document, give any notice or take any other step which may be or has become necessary or desirable for any Finance Document to be valid, enforceable or admissible in evidence or to ensure or protect the priority of any Security Interest which it creates. 10.11 Notification of litigation 10.11.1 Each Borrower shall provide the Lender with details of any legal or administrative action involving that Borrower, any Security Party or the Approved Manager as soon as such action is instituted or it becomes apparent to that Borrower that it is likely to be instituted, unless it is clear that the legal or administrative action cannot be considered material in the context of any Finance Document. 10.11.2 Each Ship Owning Borrower shall provide the Lender with details of any legal or administrative action involving the Ship owned by it , the Earnings or the Insurances as soon as such action is instituted or it becomes apparent to that Borrower that it is likely to be instituted, unless it is clear that the legal or administrative action cannot be considered material in the context of any Finance Document. 10.12 No amendment to Master Agreements No Borrower shall agree to any amendment or supplement to, or waive or fail to enforce, any Master Agreement or any of its provisions. 10.13 Principal place of business Each Borrower shall maintain its place of business, and keep its corporate documents and records, at the address stated at the commencement of this Agreement. 10.14 Confirmation of no default 10.14.1 Each Borrower shall procure that the chief financial officer of the Guarantor shall, on a three-monthly basis serve on the Lender a notice which is signed by the chief financial officer of the Guarantor and which, as the case may be: (a) states that no Event of Default or Potential Event of Default has occurred; or (b) states that no Event of Default or Potential Event of Default has occurred, except for a specified event or matter, of which all material details are given; or (c) includes such other confirmations and supporting evidence that may be reasonably requested by the Lender. 10.14.2 Each Borrower shall, within 2 Business Days after service by the Lender of a written request, serve on the Lender a notice which is signed by 2 directors of the Borrower and which, as the case may be: (a) states that no Event of Default or Potential Event of Default has occurred; or (b) states that no Event of Default or Potential Event of Default has occurred, except for a specified event or matter, of which all material details are given. 10.15 Notification of default Each Borrower shall notify the Lender as soon as that Borrower becomes aware of: (a) the occurrence of an Event of Default or a Potential Event of Default; or (b) any matter which indicates that an Event of Default or a Potential Event of Default may have occurred; and shall keep the Lender fully up-to-date with all developments. 10.16 Provision of further information 10.16.1 Each Borrower shall, as soon as practicable after receiving the request, provide the Lender with any additional financial or other information reasonably relating to any matter relevant to, or to any provision of, a Finance Document which may be requested by the Lender at any time. 10.16.2 Each Ship Owning Borrower shall, as soon as practicable after receiving the request, provide the Lender with any additional financial or other information relating to that Ship Owning Borrower, the Ship owned by it, the Earnings or the Insurances. 10.17 Due diligence Promptly upon the Lender's request, each Borrower will supply, or procure the provision of documentation or evidence as is reasonably requested by the Lender in order for the Lender to carry out and be satisfied with the results of all necessary "know your customer" internal requirements and to the identity of any parties to the Finance Documents. 11 Corporate undertakings 11.1 General Each Borrower (on behalf of itself and the other Borrowers) also undertakes with the Lender to comply with the following provisions of this Clauseat all times during the Security Period except as the Lender may otherwise permit. 11.2 Maintenance of status Each Borrower shall maintain its separate corporate existence and remain in good standing under the laws of the Marshall Islands. 11.3 Negative undertakings 11.3.1 No Ship Owning Borrower shall carry on any business other than the ownership, chartering and operation of the Ship owned by it. 11.3.2 Boss Tankers Ltd (as the non ship owning borrower) shall not, without the consent of the Lender, carry on any business other than the ownership of the shares in the Ship Owning Borrowers. 11.3.3 No Borrower shall: (a) alter its financial year; (b) subject to Clause11.3.4, pay any dividend or make any other form of distribution or effect any form of redemption, purchase or return of share capital or repay any loans to its shareholders; or (c) provide any form of credit or financial assistance to: (i) a person who is directly or indirectly interested in that Borrower's share or loan capital; or (ii) any company in or with which such a person is directly or indirectly interested or connected; or enter into any transaction with or involving such a person or company on terms which are, in any respect, less favourable to that Borrower than those which it could obtain in a bargain made at arms' length; (d) open or maintain any account with any bank or financial institution except accounts with the Lender for the purposes of the Finance Documents; (e) issue, allot or grant any person a right to any shares in its capital or repurchase or reduce its issued share capital; (f) acquire any shares or other securities other than US or UK Treasury bills and certificates of deposit issued by major North American or European banks, or enter into any transaction in a derivative other than Designated Transactions; or (g) enter into any form of amalgamation, merger or de-merger or any form of reconstruction or reorganisation. 11.3.4 Each Borrower shall be entitled to pay a dividend to its shareholders if: (a) at the relevant time, no Potential Event of Default or Event of Default is continuing; and (b) no Potential Event of Default or Event of Default would occur as a result of such payment. 12 Insurance 12.1 General Each Ship Owning Borrower also undertakes with the Lender to comply with the following provisions of this Clauseat all times during the Security Period except as the Lender may otherwise permit. 12.2 Maintenance of obligatory insurances Each Ship Owning Borrower shall keep the Ship owned by it insured at the expense of that Borrower against: (a) fire and usual marine risks (including hull and machinery and excess risks); (b) war risks; (c) protection and indemnity risks; and (d) any other risks against which the Lender considers, having regard to practices and other circumstances prevailing at the relevant time, it would in the opinion of the Lender be reasonable for that Borrower to insure and which are specified by the Lender by notice to that Borrower. 12.3 Terms of obligatory insurances 12.3.1 Subject to Clause 12.3.2, each Ship Owning Borrower shall effect such insurances: (a) in Dollars; (b) in the case of fire and usual marine risks and war risks, in an amount on an agreed value basis of at least the market value of the Ship owned by it; (c) in the case of oil pollution liability risks, for an aggregate amount equal to the highest level of cover from time to time available under basic protection and indemnity club entry and in the international marine insurance market; (d) in relation to protection and indemnity risks in respect of the full tonnage of the Ship owned by it; (e) on approved terms; and (f) through approved brokers and with approved insurance companies and/or underwriters or, in the case of war risks and protection and indemnity risks, in approved war risks and protection and indemnity risks associations. 12.3.2 The Ship Owning Borrowers shall ensure that in the case of fire and usual marine risks and war risks insurance relating to all Ships, the aggregate insured value is at all times at least 120% of the aggregate of the Advances and any Swap Exposure. 12.4 Further protections for the Lender In addition to the terms set out in Clause12.3, each Ship Owning Borrower shall procure that the obligatory insurances shall: (a) whenever the Lender requires name (or be amended to name) the Lender as additional named assured for its rights and interests, warranted no operational interest and with full waiver of rights of subrogation against the Lender, but without the Lender thereby being liable to pay (but having the right to pay) premiums, calls or other assessments in respect of such insurance; (b) name the Lender as loss payee with such directions for payment as the Lender may specify; (c) provide that all payments by or on behalf of the insurers under the obligatory insurances to the Lender shall be made without set-off, counterclaim or deductions or condition whatsoever; (d) provide that such obligatory insurances shall be primary without right of contribution from other insurances which may be carried by the Lender; (e) provide that the Lender may make proof of loss if any of the Ship Owning Borrowers fail to do so. 12.5 Renewal of obligatory insurances Each Ship Owning Borrower shall: (a) at least 21 days before the expiry of any obligatory insurance effected by it: (i) notify the Lender of the brokers (or other insurers) and any protection and indemnity or war risks association through or with whom that Borrower proposes to renew that obligatory insurance and of the proposed terms of renewal; and (ii) obtain the Lender's approval to the matters referred to in paragraph (i); (b) at least 10 days before the expiry of any obligatory insurance (or such later date as will be agreed by the Lender where the Borrowerdemonstrates to the Lender's satisfactionthat meaningful negotiations with brokers or insurers continue within the 10 day period and that there is no likelihood theobligatoryinsurance in respect of an applicable Ship will not be obtainedbefore the expiration of such period) effected by it, renew that obligatory insurance in accordance with the Lender's approval pursuant to paragraph (a); and (c) procure that the approved brokers and/or the war risks and protection and indemnity associations with which such a renewal is effected shall promptly after the renewal notify the Lender in writing of the terms and conditions of the renewal. 12.6 Copies of policies; letters of undertaking Each Ship Owning Borrower shall ensure that all approved brokers provide the Lender with pro forma copies of all policies relating to the obligatory insurances which they are to effect or renew and of a letter or letters or undertaking in a form required by the Lender and including undertakings by the approved brokers that: (a) they will have endorsed on each policy, immediately upon issue, a loss payable clause and a notice of assignment complying with the provisions of Clause12.4; (b) they will hold such policies, and the benefit of such insurances, to the order of the Lender in accordance with the loss payable clause referred to in paragraph (a); (c) they will advise the Lender immediately of any material change to the terms of the obligatory insurances; (d) they will notify the Lender, not less than 14 days before the expiry of the obligatory insurances, in the event of their not having received notice of renewal instructions from that Ship Owning Borrower or its agents and, in the event of their receiving instructions to renew, they will promptly notify the Lender of the terms of the instructions; and (e) they will not set off against any sum recoverable in respect of a claim relating to the Ship owned by that Ship Owning Borrower under such obligatory insurances any premiums or other amounts due to them or any other person whether in respect of that Ship or otherwise, they waive any lien on the policies, or any sums received under them, which they might have in respect of such premiums or other amounts, and they will not cancel such obligatory insurances by reason of non-payment of such premiums or other amounts, and will arrange for a separate policy to be issued in respect of that Ship immediately upon being so requested by the Lender. 12.7 Copies of certificates of entry Each Ship Owning Borrower shall ensure that any protection and indemnity and/or war risks associations in which the Ship owned by it is entered provides the Lender with: (a) a certified copy of the certificate of entry for that Ship; (b) a letter or letters of undertaking in such form as may be required by the Lender; and (c) a certified copy of each certificate of financial responsibility for pollution by oil or other Environmentally Sensitive Material issued by the relevant certifying authority in relation to that Ship. 12.8 Deposit of original policies Each Ship Owning Borrower shall use its best endeavours to ensure that all policies relating to obligatory insurances effected by it are deposited with the approved brokers through which the insurances are effected or renewed. 12.9 Payment of premiums Each Ship Owning Borrower shall punctually pay all premiums or other sums payable in respect of the obligatory insurances effected by it and produce all relevant receipts when so required by the Lender. 12.10 Guarantees Each Ship Owning Borrower shall ensure that any guarantees required by a protection and indemnity or war risks association are promptly issued and remain in full force and effect. 12.11 Compliance with terms of insurances No Ship Owning Borrower shall do nor omit to do (nor permit to be done or not to be done) any act or thing which would or might render any obligatory insurance invalid, void, voidable or unenforceable or render any sum payable under an obligatory insurance repayable in whole or in part; and, in particular: (a) each Ship Owning Borrower shall take all necessary action and comply with all requirements which may from time to time be applicable to the obligatory insurances, and (without limiting the obligation contained in Clause12.7(c) ensure that the obligatory insurances are not made subject to any exclusions or qualifications to which the Lender has not given its prior approval; (b) no Ship Owning Borrower shall make any changes relating to the classification or classification society or manager or operator of the Ship owned by it unless approved by the underwriters of the obligatory insurances; (c) each Ship Owning Borrower shall make (and promptly supply copies to the Lender of) all quarterly or other voyage declarations which may be required by the protection and indemnity risks association in which the Ship owned by it is entered to maintain cover for trading to the United States of America and Exclusive Economic Zone (as defined in the United States Oil Pollution Act 1990 or any other applicable legislation); and (d) no Ship Owning Borrower shall employ the Ship owned by it, nor allow it to be employed, otherwise than in conformity with the terms and conditions of the obligatory insurances, without first obtaining the consent of the insurers and complying with any requirements (as to extra premium or otherwise) which the insurers specify. 12.12 Alteration to terms of insurances No Ship Owning Borrower shall either make or agree to any alteration to the terms of any obligatory insurance nor waive any right relating to any obligatory insurance. 12.13 Settlement of claims No Ship Owning Borrower shall settle, compromise or abandon any claim under any obligatory insurance for Total Loss or for a Major Casualty, and shall do all things necessary and provide all documents, evidence and information to enable the Lender to collect or recover any moneys which at any time become payable in respect of the obligatory insurances. 12.14 Provision of copies of communications Each Ship Owning Borrower shall provide the Lender, at the time of each such communication, copies of all written communications between that Borrower and: (a) the approved brokers; and (b) the approved protection and indemnity and/or war risks associations; and (c) the approved insurance companies and/or underwriters, which relate directly or indirectly to: (i) that Ship Owning Borrower's obligations relating to the obligatory insurances including, without limitation, all requisite declarations and payments of additional premiums or calls; and (ii) any credit arrangements made between that Ship Owning Borrower and any of the persons referred to in paragraphs (a) or (b) relating wholly or partly to the effecting or maintenance of the obligatory insurances. 12.15 Provision of information In addition, each Ship Owning Borrower shall promptly provide the Lender (or any persons which it may designate) with any information which the Lender (or any such designated person) requests for the purpose of: (a) obtaining or preparing any report from an independent marine insurance broker as to the adequacy of the obligatory insurances effected or proposed to be effected; and/or (b) effecting, maintaining or renewing any such insurances as are referred to in Clause12.16 below or dealing with or considering any matters relating to any such insurances; and the Borrowers shall, immediately upon demand, indemnify the Lender in respect of all fees and other expenses incurred by or for the account of the Lender in connection with any such report as is referred to in paragraph (a). 12.16 Mortgagee's interest, additional perils The Lender shall be entitled from time to time to effect, maintain and renew a mortgagee's interest additional perils insurance in respect of any Ship and a mortgagee's interest marine insurance for an amount up to 120 per cent. of the aggregate of each Advance and a proportionate share of the Swap Exposure, on such terms, through such insurers and generally in such manner as the Lender may from time to time consider appropriate and the Borrowers shall upon demand fully indemnify the Lender in respect of all premiums and other expenses which are incurred in connection with or with a view to effecting, maintaining or renewing any such insurance or dealing with, or considering, any matter arising out of any such insurance. 13 Ship covenants 13.1 General Each Borrower also undertakes with the Lender to comply with the following provisions of this Clauseat all times during the Security Period except as the Lender may otherwise permit. 13.2 Ship's name and registration Each Ship Owning Borrower shall: (a) keep the Ship owned by it registered in its name as a Bahamas ship at the port of Nassau; (b) not do or allow to be done anything as a result of which such registration might be cancelled or imperilled; and (c) not change the name or port of registry of the Ship owned by it. 13.3 Repair and classification Each Ship Owning Borrower shall keep the Ship owned by it in a good and safe condition and state of repair: (a) consistent with first-class ship ownership and management practice; (b) so as to maintain the highest class notation available for ships of a similar type and specification free of recommendations and conditions save to the extent agreed by the Lender in writing; and (c) so as to comply with all laws and regulations applicable to vessels registered at ports in Bahamas or to vessels trading to any jurisdiction to which the Ship owned by it may trade from time to time including but not limited to the ISM Code and the ISPS Code. 13.4 Modification No Ship Owning Borrower shall make any modification or repairs to, or replacement of, any Ship or equipment installed on the Ship which would or might materially alter the structure, type or performance characteristics of any Ship or materially reduce its value. 13.5 Removal of parts No Ship Owning Borrower shall remove any material part of any Ship, or any material item of equipment installed on any Ship, unless the part or item so removed is immediately replaced by a suitable part or item which is in the same condition as or better condition than the part or item removed, is free from any Security Interest or any right in favour of any person other than the Lender and becomes on installation on the relevant Ship the property of the relevant Ship Owning Borrower and subject to the security constituted by the relevant Mortgage and the Deed of Covenant provided that a Ship Owning Borrower may install equipment owned by a third party if the equipment can be removed without any risk of damage to the Ship owned by it. 13.6 Surveys Each Ship Owning Borrower shall submit the Ship owned by it regularly to all periodical or other surveys which may be required for classification purposes and, if so required by the Lender provide the Lender, with copies of all survey reports. 13.7 Inspection Each Ship Owning Borrower shall permit the Lender (by surveyors or other persons appointed by it for that purpose) to board the Ship owned by it to inspect its condition or to satisfy themselves about proposed or executed repairs and shall afford all proper facilities for such inspections. The Lender shall be permitted to arrange no more than one inspection per Ship in each calendar year (unless an Event of Default or Potential Event of Default has occurred and is continuing). 13.8 Prevention of and release from arrest Each Ship Owning Borrower shall promptly discharge: (a) all liabilities which give or may give rise to maritime or possessory liens on or claims enforceable against the Ship owned by it, the Earnings or the Insurances; (b) all taxes, dues and other amounts charged in respect of the Ship owned by it, the Earnings or the Insurances; and (c) all other outgoings whatsoever in respect of the Ship owned by it, the Earnings or the Insurances; and, immediately upon receiving notice of the arrest of the Ship owned by it, or of its detention in exercise or purported exercise of any lien or claim, that Ship Owning Borrower shall procure its release by providing bail or otherwise as the circumstances may require. 13.9 Compliance with laws etc. Each Ship Owning Borrower shall: (a) comply, or procure compliance with the ISM Code, ISPS Code, all Environmental Laws and all other laws or regulations relating to the Ship owned by it, its ownership, operation and management or to the business of that Ship Owning Borrower; (b) not employ the Ship owned by it nor allow its employment in any manner contrary to any law or regulation in any relevant jurisdiction including but not limited to the ISM Code and the ISPS Code; and (c) in the event of hostilities in any part of the world (whether war is declared or not), not cause or permit the Ship owned by it to enter or trade to any zone which is declared a warzone by any government or by the Ship's war risk insurers, unless that Ship Owning Borrower has (at its expense) effected any special, additional or modified insurance coverasmay benormally required by insurers in such circumstances to maintain cover. 13.10 Provision of information Each Ship Owning Borrower shall promptly provide the Lender with any information which it requests regarding: (a) the Ship owned by it, its employment, position and engagements; (b) the Earnings and payments and amounts due to the master and crew of the Ship owned by it; (c) any expenses incurred, or likely to be incurred, in connection with the operation, maintenance or repair of the Ship owned by it and any payments made in respect of that Ship; (d) any towages and salvages; (e) its compliance, the Approved Manager's compliance or the compliance of the Ship owned by it with the ISM Code and the ISPS Code; and, upon the Lender's request, provide copies of any current charter relating to the Ship owned by it, of any current charter guarantee and of the Ship's Document of Compliance. 13.11 Notification of certain events Each Ship Owning Borrower shall immediately notify the Lender by fax, confirmed immediately afterwards by letter of: (a) any casualty which is or is likely to be or to become a Major Casualty; (b) any occurrence as a result of which the Ship owned by it has become or is, by the passing of time or otherwise, likely to become a Total Loss; (c) any requirement or recommendation made by any insurer or classification society or by any competent authority which is not immediately complied with; (d) any arrest or detention of the Ship owned by it, any exercise or purported exercise of any lien on that Ship or its Earnings or any requisition of that Ship for hire; (e) any intended dry docking of the Ship owned by it; (f) any Environmental Claim made against that Ship Owning Borrower or in connection with the Ship owned by it, or any Environmental Incident; (g) any claim for breach of the ISM Code or the ISPS Code being made against that Ship Owning Borrower, the Approved Manager or otherwise in connection with the Ship owned by it; or (h) any other matter, event or incident, actual or threatened, the effect of which will or could lead to the ISM Code or the ISPS Code not being complied with; and that Ship Owning Borrower shall keep the Lender advised in writing on a regular basis and in such detail as the Lender shall require of that Ship Owning Borrower's, the Approved Manager's or any other person's response to any of those events or matters. 13.12 Restrictions on chartering, appointment of managers etc. Without the prior written approval of the Lender, no Ship Owning Borrower shall, in relation to the Ship owned by it: (a) let that Ship on demise charter for any period; (b) enter into any time or consecutive voyage charter in respect of that Ship for a term which exceeds, or which by virtue of any optional extensions may exceed, 13 months; (c) enter into any charter in relation to that Ship under which more than 2 months' hire (or the equivalent) is payable in advance; (d) charter that Ship otherwise than on bona fide arm's length terms at the time when that Ship is fixed; (e) appoint a manager of that Ship other than the Approved Manager or agree to any alteration to the terms of the Approved Manager's appointment; or (f) de-activate or lay up that Ship. 13.13 Notice of Mortgage Each Ship Owning Borrower shall keep the relevant Mortgage registered against the Ship owned by it as a valid first priority mortgage, carry on board that Ship a certified copy of the relevant Mortgage and place and maintain in a conspicuous place in the navigation room and the Master's cabin of that Ship a framed printed notice stating that that Ship is mortgaged by that Ship Owning Borrower to the Lender. 13.14 Sharing of Earnings No Ship Owning Borrower shall enter into any agreement or arrangement for the sharing of any Earnings. For the avoidance of doubt, this shall not preclude any Ship Owning Borrower from entering into commercial pooling arrangements in relation to a Ship in the ordinary course of its business. 14 Security cover 14.1 Minimum required security cover Clause14.2 applies if the Lender notifies the Borrowers that: (a) the aggregate of the Market Values of the Ships; plus (b) the net realisable value of any additional security previously provided under this Clause; is below 120 per cent of the aggregate of the Advances and the Swap Exposure. 14.2 Provision of additional security; prepayment If the Lender serves a notice on the Borrowers under Clause14.1, the Borrowers shall, within 1 month after the date on which the Lender's notice is served, either: (a) provide, or ensure that a third party provides, additional security which, in the opinion of the Lender, has a net realisable value at least equal to the shortfall and is documented in such terms as the Lender may approve or require; or (b) pay to the Lender such amount so as to ensure once such sum has been applied in accordancewith Clause 14.7, such shortfall will have been eliminated. 14.3 Value of additional vessel security The net realisable value of any additional security which is provided under Clause14.2 and which consists of a Security Interest over a vessel shall be determined in accordance with its Market Value. 14.4 Valuations binding Any valuation under Clause 2 (b),14.2 or 14.3 shall be binding and conclusive as regards the Borrowers, as shall be any valuation which the Lender makes of any additional security which does not consist of or include a Security Interest. 14.5 Provision of information The Borrowers shall promptly provide the Lender and any shipbroker or expert with any information which the Lender or the shipbroker or expert may request for the purposes of determining the Market Values.If the Borrowers fail to provide the information by the date specified in the request, the valuation may be made on any basis and assumptions which the shipbroker or the Lender (or the expert appointed by it) considers prudent. 14.6 Payment of valuation expenses Without prejudice to the generality of the Borrowers' obligations under Clauses19.3, 19.4 and 20.3, the Borrowers shall, on demand, pay the Lender the amount of the fees and expenses of any shipbroker or expert instructed by the Lender under this Clause and all legal and other expenses incurred by the Lender in connection with any matter arising out of this Clause.
